 Case 3:13-cr-30259-NJR Document 70 Filed 11/05/19 Page 1 of 2 Page ID #161




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff,                                  )
                                                   )
vs.                                                )               No. 13-CR-30259-NJR-1
                                                   )
SCOTT T. HYDEN,                                    )
                                                   )
       Defendant.                                  )



                                    ENTRY OF APPEARANCE

       COMES NOW, Todd M. Schultz, Assistant Federal Public Defender for the Southern District

of Illinois, and enters his appearance as counsel of record for Defendant, Scott T. Hyden, in the above-

referenced matter. Attorneys Ethan Skaggs and Thomas Gabel are no longer assigned in this case.




                                               Respectfully submitted,

                                               /s/ Todd Schultz
                                               Todd Schultz
                                               Assistant Federal Public Defender
                                               650 Missouri Avenue, Room G10A
                                               East St. Louis, Illinois 62201
                                               (618) 482-9050

                                               ATTORNEY FOR DEFENDANT
                                               SCOTT T. HYDEN




                                                   1
 Case 3:13-cr-30259-NJR Document 70 Filed 11/05/19 Page 2 of 2 Page ID #162




                                  CERTIFICATE OF SERVICE

   The undersigned attorney hereby certifies that he has caused a true and correct copy of the foregoing

to be served upon:


                                        Deirdre A. Durborow
                                   Assistant United States Attorney
                                   Nine Executive Drive, Suite 300
                                   Fairview Heights, Illinois 62208

                                           Luke J. Weissler
                                   Assistant United States Attorney
                                   Nine Executive Drive, Suite 300
                                   Fairview Heights, Illinois 62208

via electronic filing with the Clerk of the Court using the CM/ECF system this 5th day of November,

2019.


                                               /s/ Todd Schultz
                                               Todd Schultz




                                                   2
